DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 16-27, 31, and 32, Musa et al. (U. S. Patent No. 7,460,231 B2) disclosed a method that comprises: 
causing a relative movement of a diffraction structure (P1 and P2) relative to the radiation beam from a first position, wherein the radiation beam does not irradiate the diffraction structure to a second position, wherein the radiation beam irradiates the diffraction structure (column 6, line 60 - column 7, line 7); and
measuring, with a radiation detector (91, 93, and 96), diffracted radiation signals produced from the diffraction of the radiation beam by the diffraction structure as the diffraction structure transitions from the first position to the second position or from the second position to the first position (column 8, lines 37-57).
However, the prior art failed to disclose or fairly suggested a method that further comprises:


With respect to claim 28, Musa et al. (U. S. Patent No. 7,460,231 B2) disclosed an apparatus that comprises: 
a diffraction structure (P1 and P2) moveable relative to a radiation beam from a first position, in which the diffraction structure is not irradiated by the radiation beam, to a second position, in which the diffraction structure is irradiated by the radiation beam, or from the second position to the first position (column 6, line 60 - column 7, line 7); and
a radiation detector configured to detect diffracted radiation signals of the radiation beam diffracted by the diffraction structure (column 8, lines 37-57). 
However, the prior art failed to disclose or fairly suggested that the apparatus further comprises:
a processor configured to execute instructions comprising: 
receiving data representing the diffracted radiation signals from the radiation detector; and 
determining an intensity profile, based on the received data representing the diffracted radiation signals.

With respect to claim 29, Musa et al. (U. S. Patent No. 7,460,231 B2) disclosed a lithographic cell that comprises: 
a radiation source configured to output a radiation beam;

a diffraction structure (P1 and P2) moveable relative to the radiation beam from a first position, in which the diffraction structure is not irradiated by the radiation beam, to a second position, in which the diffraction structure is irradiated by the radiation beam, or from the second position to the first position (column 6, line 60 - column 7, line 7); and
a radiation detector configured to detect diffracted radiation signals of the radiation beam diffracted by the diffraction structure (column 8, lines 37-57). 
However, the prior art failed to disclose or fairly suggested that the lithographic cell further comprises:
a processor configured to execute instructions comprising: 
receiving data representing the diffracted radiation signals from the radiation detector; and 
determining an intensity profile, based on the received data representing the diffracted radiation signals.

With respect to claim 30, the prior art failed to disclose or fairly suggested a non-transitory computer-readable storage device having instructions stored thereon, an execution of which, by a computing device, cause the computing device to perform operations of claim 16.



Response to Amendment
Applicant’s amendments filed 13 January 2022 with respect to claim 29 have been fully considered.  The objection of claim 29 has been withdrawn. 
Applicant’s amendments filed 13 January 2022 with respect to claim 26 have been fully considered.  The rejection of claim 26 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claims 25 and 26 have been fully considered.  The rejection of claims 25 and 26 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claim 25 have been fully considered.  The rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Den Boef (U. S. Patent No. 8,823,922 B2) disclosed an overlay measurement apparatus, a lithographic apparatus, and a device manufacturing method.
Straaijer (U. S. Patent No. 8,797,554 B2) disclosed determining a structural parameter and correcting an asymmetry property.
Straaijer (U. S. Patent No. 8,792,096 B2) disclosed an inspection apparatus for lithography.
Straaijer (U. S. Patent No. 8,692,994 B2) disclosed an inspection method and an apparatus, and an associated computer-readable product.
Straaijer (U. S. Patent No. 8,681,312 B2) disclosed an inspection apparatus for lithography.
Jordanoska (U. S. Patent No. 8,553,227 B2) disclosed an inspection method and an apparatus, a lithographic apparatus, a lithographic processing cell, and a device manufacturing method.
Straaijer (U. S. Patent No. 8,115,926 B2) disclosed an inspection method and an apparatus, a lithographic apparatus, a lithographic processing cell, and a device manufacturing method to measure a property of a substrate.
Den Boef et al. (U. S. Patent No. 7,791,724 B2) disclosed a characterization of transmission losses in an optical system.
Straaijer et al. (U. S. Patent No. 7,701,577 B2) disclosed an inspection method and an apparatus, a lithographic apparatus, a lithographic processing cell, and a device-manufacturing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884